DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 10 are objected to because of the following informalities:  As to claim 8 it says, “The container according to any one of claims 5” however, claim 8 only depends from claim 5 therefore the phrase “any one of claims” should be changed to “claim” to make the claim grammatically correct. As to claim 10, line 6 says “a second diameter (d2)” however all of the element numbers have been removed from the rest of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation between 0.55 and 0.75, and the claim also recites preferably between 0.6 and 0.7 which is the narrower statement of the range/limitation. In the present instance, claim 11 recites the broad recitation between 0.04 and 0.15, and the claim also recites preferably between 0.05 and 0.12 which is the narrower statement of the range/limitation. In the present instance, claim 12 recites the broad recitation between 0.15 and 0.24, and the claim also recites preferably between 0.16 and 0.22 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 13, and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Patent No. 9,132,933 B2 to Hanan (“Hanan”).
This figure, now referred to as Hanan annotated Fig. 2, used for the rejection of claims 1-14 has been replicated below, and the Examiner has added reference points for ease of explanation, and said reference points will be used for the rejection of claims 1-14 below. 

    PNG
    media_image1.png
    336
    637
    media_image1.png
    Greyscale

As to claim 1, Hanan teaches a container (bottle 1) made of thermoplastic material (Hanan, col. 1, lines 55-58), defining an axis (central axis 25) and having a petaloid type bottom (base 24a), the bottom comprising: a central area (gate 52); a plurality of first convex surfaces (strap 40a), convex towards the outside of the container (Fig. 8A), which extend from the central area (Fig. 9); a plurality of feet (feet 45a), arranged alternately with the first convex surfaces (Fig. 9), and projecting outwards with respect to the first convex surfaces; an annular rib (base rib 22), which is coaxial to said axis; wherein the first convex surfaces belong to the same spherical surface having the center arranged on said axis (Fig. 2); wherein the central area comprises an annular edge (dome 54) which delimits a recess of the bottom (Hanan, col. 15, lines 37-42).
As to claim 2, Hanan teaches the container according to claim 1, wherein the first convex surfaces are adjacent to the annular rib (Fig. 2).
As to claim 3, Hanan teaches the container according to claim 1, wherein the annular rib comprises a second convex surface (second convex surface, annotated Fig. 2), convex towards the outside of the container, adjacent to the first convex surfaces (Fig. 4).
As to claim 4, Hanan teaches the container according to claim 3, wherein the annular rib also comprises a cylindrical surface (cylindrical surface, annotated Fig. 2), adjacent to and above said second convex surface (annotated Fig. 2).
As to claim 5, Hanan teaches the container according to claim 1, wherein each foot of said plurality of feet comprises a surface (surface, annotated Fig. 2) which is adjacent to the annular rib and inclined with respect thereto, and preferably wherein said surface is concave towards the outside of the container (Fig. 2).
As to claim 6, Hanan teaches the container according to claim 1, wherein the recess has a bottom surface (bottom surface of gate 52) having an annular peripheral portion which is concave towards the outside of the container (Fig. 16A), and a central portion which is convex towards the outside of the container (Fig. 16A); preferably, wherein the central portion is adjacent to the annular peripheral portion and/or the annular peripheral portion surrounds the central portion (Fig. 9).
As to claim 7, Hanan teaches the container according to claim 6, wherein the first convex surfaces extend from the central area from the annular edge (Fig. 9).
As to claim 8, Hanan teaches the container according to any one of claims 5, wherein the annular edge is defined by a surface which is convex towards the outside of the container (Fig. 9), having a smaller radius of curvature than the radius of curvature of the first convex surfaces (Fig. 16).
As to claim 9, Hanan teaches the container according to claim 1, wherein a width of each first convex surface is constant from the central area to the annular rib (Fig. 9).
As to claim 13, Hanan teaches the container according to claim 1, wherein the feet of said plurality of feet are the radially outermost portions of the part of the container under the annular rib (Fig. 2).
As to claim 14, Hanan teaches a mold (Hanan, col. 30, lines 15-22) configured to mold a container according to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanan.
As to claim 10, Hanan teaches the container according to claim 1, wherein the feet of said plurality of feet comprise a respective support area for the container (Fig. 9); wherein the support areas are distributed along a circumference, defining a base plane of the container (Fig. 9), and having a first diameter (first diameter, annotated Fig. 2); wherein the annular rib defines a second diameter (second diameter, annotated Fig. 2), which is the maximum diameter of the annular rib (annotated Fig. 2); wherein the second diameter is greater than the first diameter (annotated Fig. 2); but does not teach preferably wherein the ratio of the first diameter to the second diameter is between 0.55 and 0.75; preferably between 0.6 and 0.7.
Hanan discloses the claimed invention except for preferably wherein the ratio of the first diameter to the second diameter is between 0.55 and 0.75; preferably between 0.6 and 0.7.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the ratio of the first diameter to the second diameter is between 0.6 and 0.7 to make the base of the bottle stable, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 I.
As to claim 11, Hanan teaches the container according to claim 1, wherein each foot of said plurality of feet has a first longitudinal extension, parallel to the axis, from a base plane of the container; wherein the annular rib has a second longitudinal extension, parallel to the axis (Fig. 2); but does not teach wherein the ratio of the second longitudinal extension to the first longitudinal extension is between 0.04 and 0.15, preferably between 0.05 and 0.12.
Hanan discloses the claimed invention except for wherein the ratio of the second longitudinal extension to the first longitudinal extension is between 0.04 and 0.15, preferably between 0.05 and 0.12.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the ratio of the second longitudinal extension to the first longitudinal extension is between 0.05 and 0.12 to make the base of the bottle stable, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 I.
As to claim 12, Hanan teaches the container according to claim 1, wherein the annular rib is the upper part of the bottom, adjacent to the body of the container (Fig. 2); but does not teach preferably wherein the ratio of the weight of the bottom to the overall weight of the container is between 0.15 and 0.24, preferably between 0.16 and 0.22.
Hanan discloses the claimed invention except for wherein the ratio of the weight of the bottom to the overall weight of the container is between 0.15 and 0.24, preferably between 0.16 and 0.22.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the ratio of the weight of the bottom to the overall weight of the container is between 0.16 and 0.22 to make the base of the bottle stable, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 I.
Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. PGPUB 2016/0244197 A1 to Hermel discloses a container having a mini-petal-shaped bottom with transverse grooves.
U.S. PGPUB 2016/0144992 A1 to Hermel discloses a container having a petaloid base and groove,
U.S. PGPUB 2013/0213925 A1 to Forsthövel et al. discloses a plastic container with a petaloid base.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733